Citation Nr: 0408948	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  00-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including as secondary to exposure to 
ionizing radiation.  

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A., Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 RO decision which denied 
service connection for the cause of the veteran's death and 
determined that basic eligibility to benefits under 
38 U.S.C.A. Chapter 35 was not established.  

A personal hearing at the RO was held in November 2000.  A 
Travel Board hearing was held in July 2003, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that the Veterans Claims Assistance Act 
(VCAA) was enacted on November 9, 2000.  The VCAA modified 
the Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA requires VA to inform a claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2003).  The 
notice requirement is not met unless VA can point to a 
specific document in the record.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The appellant has not been provided with the specific notice 
required by the VCAA as interpreted by the Court of Appeals 
for Veterans Claims.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

The RO should provide the appellant with 
a VCAA notice letter which in accordance 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


